DETAILED ACTION
The United States Patent & Trademark Office appreciates the application that is submitted by the inventor/assignee. The United States Patent & Trademark Office reviewed the following application and has made the following comments below.
Applicant Arguments
Applicant's arguments filed 3/18/2022 have been fully considered but they are not persuasive. In the submitted remarks, Applicant argues that Lim (U.S. 2018/0341836) does not disclose at least the following limitations: generating, by the generative network of the GAN, an output point cloud in which the erroneous perturbation of some or all of the plurality of point has been reduced; and that a discriminator of the GAN was trained to distinguish point clouds comprising a plurality of points erroneously perturbed by said one or more causes and point clouds substantially without such perturbations. Examiner refers to Lim where Lim teaches generating, by the generative network of the GAN, an output point cloud in which the erroneous perturbation of some or all of the plurality of points has been reduced (para. [0046] [0047]; Lim teaches determining error values for the received data points and responsively generating a second set of data points until the errors are reduced); and a discriminator of the GAN was trained to distinguish point clouds comprising a plurality of points erroneously perturbed by said one or more causes and point clouds substantially without such (304, para. [0047] [0048]; Lim teaches a discriminator network which determines differences in the generated output versus ground truth data). Lim teaches The GAN system 300 operates differently from other, traditional deep learning techniques in that the GAN learns an underlying distribution of data (e.g., a Gaussian or other statistical distribution) that forms a 3D point cloud (or a 2D image). The generator network 302 uses the determined distribution of characteristics in the studied point clouds to generate new data points that can be added to existing low resolution point clouds to increase the resolution of the existing point clouds, producing super-resolved point clouds ( paragraph [0033]).Therefore, the discriminator is also trained on point clouds comprising errors of Gaussian or other statistical distribution in order to distinguish between the classes; some or all of the synthetic error-free point clouds are artificially perturbed. Additionally, Lim teaches in paragraph [0051] the generator may generate the data points based on a learned distribution (e.g., a Gaussian distribution or other statistical distribution i.e. a plurality of points erroneously perturbed by said one or more causes and point clouds substantially without such perturbations) of the characteristics of data points in known objects, such as known examples of spalling in a coating of a turbine blade. At 606, the generator interpolates the generated data points into the training point cloud to produce a super-resolved point cloud. The super-resolved point cloud includes the data points from the training point cloud and the generated data points created by the generator. The super-resolved point cloud therefore has a greater resolution than the training point cloud, and may have a resolution that is at least a threshold resolution. The generator may create an amount of generated data points that is greater than a total amount of the data points in the training point cloud, such that the generated data points make up a majority of the data points in the super-resolved point cloud.	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Szegedy by incorporating the GAN taught by Lim to make the invention that applies adversarial perturbations to training inputs (Szegedy) and processes the images to reduce error values in the resultant output (Lim); thus, one of ordinary skilled in the art would be motivated to combine the references as this would improve the quality, resolution, and frequency of the output digital images having certain erroneous perturbations (Lim, para. [0002]).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 11- 15 are rejected under 35 U.S.C.102(a)(l) as being anticipated by Szegedy (US Patent Pub. No. 10,521,718 A1) in view of Lim (US Patent Application Pub. No. 2018/0341836 A1).
Regarding claim 1, Szegedy teaches a digital model repair method, comprising the steps of: providing a digital model of a target object as input to a generative network of a trained generative adversarial network (120, Col. 3:30-40; Szegedy teaches use of a training data repository which includes training inputs and a respective target output) the input comprising a plurality of points erroneously perturbed by one or more causes (Col. 3:41-46, Col. 5:27-30; Szegedy teaches applying adversarial perturbations to the training input), wherein the generative network was training using inputs comprising a plurality of points erroneously perturbed by one or more causes (204, Col. 4:36-40; Szegedy teaches training the neural network using adversarial perturbations).
	Szegedy does not teach using a GAN to correct errors in the applied perturbations.
	Lim is also in the field of training neural networks for image analysis. Lim teaches generating, by the generative network of the GAN, an output point cloud in which the erroneous perturbation of some or all of the plurality of points has been reduced (para. [0046] [0047]; Lim teaches determining error values for the received data points and responsively generating a second set of data points until the errors are reduced); and a discriminator of the GAN was trained to distinguish point clouds comprising a plurality of points erroneously perturbed by said one or more causes and point clouds substantially without such (304, para. [0047] [0048]; Lim teaches a discriminator network which determines differences in the generated output versus ground truth data).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Szegedy by incorporating the GAN taught by Lim to make the invention that applies adversarial perturbations to training inputs (Szegedy) and processes the images to reduce error values in the resultant output (Lim); thus, one of ordinary skilled in the art would be motivated to combine the references as this would improve the quality, resolution, and frequency of the output digital images having certain erroneous perturbations (Lim, para. [0002]).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention. 
Regarding claim 2, Szegedy in view of Lim further teaches the method, comprising: rendering an image responsive to the point cloud output by the generative network of the trained GAN (108, para. [0015] [0019], Lim teaches outputting an image which is generated by the GAN).
Regarding claim 3, Szegedy in view of Lim further teaches the method, in which the discriminator of the GAN is first trained on substantially error-free target point cloud data until it can identify this to a predetermined level of accuracy; and the discriminator is secondly trained to discriminate between substantially error free target point cloud data and point cloud data comprising points erroneously perturbed by one or more causes (para. [0024], Lim teaches the GAN which establishes weight values in an initial training phase, in which the network learns how to identify particular object classes by typical input data characteristics of the objects in training or ground truth images).
Regarding claim 4, Szegedy in view of Lim further teaches the method, in which the discriminator is trained to discriminate between substantially error free target point cloud data and point cloud data output by the generative network of the GAN (304, para. [0043] [0044], Lim teaches the discriminator network which receives various point clouds and analyzes the data points to predict whether the object is a real object or a fake, computer-generated object).
Regarding claim 5, Szegedy in view of Lim further teaches the method, in which point cloud data comprising points erroneously perturbed by one or more causes comprises points erroneously perturbed by one or more causes selected from the list consisting of: Gaussian noise, depth estimation error, and over smoothing an occlusion boundary (para. [0059], Lim teaches that loss functions for the GAN are designed to consider local smoothness and low-resolution depth maps).
Regarding claim 6, Szegedy in view of Lim further teaches the method, in which point cloud data comprising points erroneously perturbed by one or more causes was derived from data obtained by one selected from the list consisting of: a stereo camera; a time-of-flight camera; and one or more camera in conjunction with a structured light projection (208, para. [0028], Lim teaches that the range imaging device used to obtain 3D point cloud data is a time-of flight imaging camera).
Regarding claim 7, Szegedy in view of Lim further teaches the method, in which the generative network outputs a point cloud that corresponds to a subsection of the input point cloud (para. [0023] [0041], Lim teaches that different areas in the output image represent different objects)..
Regarding claim 8, Szegedy in view of Lim further teaches the method, in which the generative network outputs a point cloud that correspond to a subsection of the input point cloud (para. [0023] [0041], Lim teaches that different areas in the output image represent different objects).
Regarding claim 11, Szegedy in view of Lim further teaches the method, in which target point cloud data includes representations of one or more selected from the list consisting of: human faces; human bodies or parts thereof; flat surface; and geometric primitives or parts thereof (para. [0019] [0036], Lim teaches receiving point cloud data representing a human body).
Regarding claim 12, Szegedy in view of Lim further teaches the method, in which the discriminator is trained to discriminate between substantially error free target point clouds based on a plurality of different point distribution methods, and point cloud data output by the generative network of the GAN (para. [0034], Lim teaches the learning technique of the GAN which relies on underlying distribution of data, including Gaussian distributions).
Regarding claim 13, Szegedy teaches a non-transitory machine-readable medium comprising computer executable instructed adapted to cause a computer system to carry out actions, comprising: providing a digital model of a target object as input to a generative network of a trained generative adversarial network (120, Col. 3:30-40; Szegedy teaches use of a training data repository which includes training inputs and a respective target output) the input comprising a plurality of points erroneously perturbed by one or more causes (Col. 3:41-46, Col. 5:27-30; Szegedy teaches applying adversarial perturbations to the training input), wherein the generative network was training using inputs comprising a plurality of points erroneously perturbed by one or more causes (204, Col. 4:36-40; Szegedy teaches training the neural network using adversarial perturbations).
	Szegedy does not teach using a GAN to correct errors in the applied perturbations.
	Lim is also in the field of training neural networks for image analysis. Lim teaches generating, by the generative network of the GAN, an output point cloud in which the erroneous perturbation of some or all of the plurality of points has been reduced (para. [0046] [0047]; Lim teaches determining error values for the received data points and responsively generating a second set of data points until the errors are reduced); and a discriminator of the GAN was trained to distinguish point clouds comprising a plurality of points erroneously perturbed by said one or more causes and point clouds substantially without such (304, para. [0047] [0048]; Lim teaches a discriminator network which determines differences in the generated output versus ground truth data).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Szegedy by incorporating the GAN taught by Lim to make the invention that applies adversarial perturbations to training inputs (Szegedy) and processes the images to reduce error values in the resultant output (Lim); thus, one of ordinary skilled in the art would be motivated to combine the references as this would improve the quality, resolution, and frequency of the output digital images having certain erroneous perturbations (Lim, para. [0002]).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention.
Regarding claim 14, Szegedy teaches a digital model repair apparatus, comprising: input means operable to provide a digital model of a target object as input to a generative network of a trained generative adversarial network (120, Col. 3:30-40; Szegedy teaches use of a training data repository which includes training inputs and a respective target output) the input comprising a plurality of points erroneously perturbed by one or more causes (Col. 3:41-46, Col. 5:27-30; Szegedy teaches applying adversarial perturbations to the training input), wherein the generative network was training using inputs comprising a plurality of points erroneously perturbed by one or more causes (204, Col. 4:36-40; Szegedy teaches training the neural network using adversarial perturbations).
	Szegedy does not teach using a GAN to correct errors in the applied perturbations.
	Lim is also in the field of training neural networks for image analysis. Lim teaches generating, by the generative network of the GAN, an output point cloud in which the erroneous perturbation of some or all of the plurality of points has been reduced (para. [0046] [0047]; Lim teaches determining error values for the received data points and responsively generating a second set of data points until the errors are reduced); and a discriminator of the GAN was trained to distinguish point clouds comprising a plurality of points erroneously perturbed by said one or more causes and point clouds substantially without such (304, para. [0047] [0048]; Lim teaches a discriminator network which determines differences in the generated output versus ground truth data).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Szegedy by incorporating the GAN taught by Lim to make the invention that applies adversarial perturbations to training inputs (Szegedy) and processes the images to reduce error values in the resultant output (Lim); thus, one of ordinary skilled in the art would be motivated to combine the references as this would improve the quality, resolution, and frequency of the output digital images having certain erroneous perturbations (Lim, para. [0002]).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention.
Regarding claim 15, Szegedy in view of Lim further teaches the apparatus, comprising; a rendering processor operable to render an image responsive to the point cloud output by the generative network of the trained GAN (108, 202, para. [0015] [0019], Lim teaches outputting an image which is generated by the GAN).
Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Szegedy (US Patent Pub. No. 10,521,718 A1) in view of Lim (U.S. Patent Pub. No. 2018/0341836 Al), and further in view of Vogels (U.S. Patent Pub No. 2018/0293713 Al).
Regarding claim 9, Szegedy in view of Lim teaches the point cloud processing GAN in which the discriminator is trained to discriminate between substantially error free target point cloud data and point cloud data comprising points erroneously perturbed by one or more causes (304, para. [0043] [0044], Lim teaches the discriminator network which receives various point clouds and analyzes the data points to predict whether the object is a real object or a fake, computer-generated object). Lim teaches determining error values for the received data points and responsively generating a second set of data points until the errors are reduced); and a discriminator of the GAN was trained to distinguish point clouds comprising a plurality of points erroneously perturbed by said one or more causes and point clouds substantially without such (304, para. [0047] [0048]; Lim teaches a discriminator network which determines differences in the generated output versus ground truth data). Lim teaches The GAN system 300 operates differently from other, traditional deep learning techniques in that the GAN learns an underlying distribution of data (e.g., a Gaussian or other statistical distribution) that forms a 3D point cloud (or a 2D image). The generator network 302 uses the determined distribution of characteristics in the studied point clouds to generate new data points that can be added to existing low resolution point clouds to increase the resolution of the existing point clouds, producing super-resolved point clouds ( paragraph [0033]).
	Szegedy in view of Lim does not teach the discriminating network which uses noise reduction technique to generate the error free renderings.
	Vogels is also in the field of using GANs to process and train input data. Vogels teaches the method, in which the substantially error free target point cloud data is generated by the application of a noise reduction technique to the point cloud data comprising points erroneously perturbed by the one or more causes (1109, 1110, 1116, para. [0158], Vogels teaches generating a denoised image corresponding to the new input image and passing it through the GAN).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Szegedy in view of Lim by incorporating the denoising method that is taught by Vogel, to make the invention that generates error free output images (Lim) by using several iterations of denoising layers (Vogels); thus, one of ordinary skilled in the art would be motivated to combine the references since this would reduce rendering time and reduce the number of samples need to produce high-quality images as an additional alternative to using pre-defined loss functions (Vogels, para. [0006] [0007]).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Paul (US Patent Application Pub. No. 2020/0265259 Al) teaches generating and synthesizing 3D data using generative adversarial networks
Tamir (US Patent Application Pub. No. 2018/0220048 Al) teaches systems and methods for rendering free viewpoint video for studio applications.
Gribetz (US Patent Application Pub. No. 2017/0236320 Al) teaches method and systems for tethering 3D virtual elements to digital content.
Yan (US Patent Application Pub. No. 2019/0206071 Al) teaches a method for generating and recovering 3D point cloud data for target objects in an image.
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041.  The examiner can normally be reached on Mon-Friday from 8:00 am to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NANCY BITAR/Primary Examiner, Art Unit 2664